In the Missouri Court of Appeals
                               Eastern District
                                          DIVISION FIVE

STATE OF MISSOURI,                                )   No. ED108626
                                                  )
         Respondent,                              )   Appeal from the Circuit Court
                                                  )   of the City of St. Louis
                                                  )   1822-CR1759-01
vs.                                               )
                                                  )
RODNEY A. SMITH,                                  )   Honorable Clinton R. Wright
                                                  )
         Defendant/Appellant.                     )   FILED: April 27, 2021

                                             OPINION

         Rodney A. Smith (“Defendant”) appeals from the Judgment upon his convictions

following a jury trial for two counts of statutory rape in the second degree, in violation of Section

566.034, RSMo 2000.1 Defendant was sentenced as a prior and persistent offender to two

concurrent terms of seven-years’ imprisonment, given a suspended execution of sentence, and

placed on probation for five years. We would affirm the Judgment of the trial court, but due to

the general interest and importance of the issues on appeal, we transfer the case to the Supreme

Court of Missouri pursuant to Rule 83.02.

                                Factual and Procedural Background

         Viewed in the light most favorable to the verdict, the following evidence was adduced at

trial. On January 25, 2018, when Victim was sixteen years old, she told her mother that she and



1
    Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.
Defendant, her mother’s boyfriend, were having sexual intercourse and oral sex. Victim stated

that the encounter had last occurred that morning. Victim went to the hospital the same day,

where she reported to the emergency-room physician that she had multiple sexual encounters

with her mother’s boyfriend over the past several months. Victim reported that her last

encounter with Defendant was that day, and that it included oral and vaginal penetration.

        Victim then underwent a sexual assault examination, and swabs were taken for forensic

evidence from Victim’s body. The sexual assault kit was then delivered to a forensic lab for

further testing.

        Detective Julie Johnson (“Detective Johnson”), the investigating officer, received a report

concerning Victim from the hospital and scheduled a forensic interview for Victim for the next

day. Victim later recanted her allegations to Mother, who in turn notified the police. Detective

Johnson spoke with Victim at her school on February 20, 2018, and Victim told her that she had

made up the allegations against Defendant because he had mistreated Mother and Victim wanted

him out of the house. Because Victim recanted, Detective Johnson canceled the “wanted” for

Defendant, but she did not close the case because she was still waiting on lab results from

Victim’s sexual assault kit. In March 2018, Detective Johnson received partial results from the

lab indicating that there was “seminal fluid” in some of the items from Victim’s sexual assault

kit, so Detective Johnson met with Victim again in April to collect a buccal swab from her.

        On May 8, 2018, Detective Johnson learned that unknown sources of DNA were

identified from Victim’s sexual assault kit, which matched DNA from Defendant. After

receiving the lab results, Detective Johnson attempted to contact Defendant but was

unsuccessful. Detective Johnson then applied for criminal charges with the prosecutor’s office;

Defendant was arrested on August 2, 2018.



                                                 2
       On August 14, 2019, Defendant was charged by substitute information with three counts

of statutory rape (Counts I, III, V) and three counts of statutory sodomy (Counts II, IV, VI).

Counts I and II charged that “on or about January 25, 2018,” the day Victim disclosed

Defendant’s abuse, Defendant committed statutory rape in the second degree by having sexual

intercourse with Victim (Count I) and statutory sodomy in the second degree by having deviate

sexual intercourse with Victim (Count II) when Victim was less than seventeen, in the City of St.

Louis. Counts III and IV charged Defendant with the same offenses of statutory rape in the

second degree and statutory sodomy in the second degree for conduct occurring between

September 1, 2017 and January 24, 2018, in the City of St. Louis. Counts V and VI charged that

Defendant committed the same offenses between January 1, 2017 and August 31, 2017, in the

City of St. Louis. Defendant’s trial was held from August 14-16, 2019.

       At trial, the evidence presented against Defendant was the testimony of Victim, her

mother, Detective Johnson, the emergency-room physician and crime lab personnel. The crime

lab personnel who testified included the biological screener who conducted tests to determine the

possible presence of DNA on seized evidence, Anne Kwiatkowski (“Kwiatkowski”), and Eric

Hall (“Hall”). Kwiatkowski was the DNA Section Supervisor in the St. Louis Metropolitan

Crime Laboratory. She testified as to the testing on those samples. Hall was the Biology

Technical Leader for the St. Louis Metropolitan Crime Laboratory who conducted the tests on

the DNA samples and reached conclusions on those samples as presented in his lab report.

       The State attempted to introduce into evidence buccal swabs taken from Defendant

through witness Kwiatkowski. Kwiatkowski did not take the buccal swabs and was not present

for the taking of the buccal swabs. That testimony was objected to because there was no witness

to the taking of the swab from Defendant. During a discussion, out of the hearing of the jury, the



                                                 3
State informed the trial court that Hall, who had taken the buccal swabs, was “on paternity leave,

so he’s unallowed to testify. He’s not allowed to step into Court and work because he’s on

FMLA.2”

         Through Kwiatkowski, the State introduced evidence that DNA was found on both a

cervical swab and a cutting from Victim’s underpants that matched an unknown male. The State

then informed the trial court that it intended to call Hall as a witness but that he was only

available to testify via live video feed where he would be available for cross examination and for

face-to-face confrontation with Defendant. Defendant objected to Hall’s testimony via a live

video feed.

         Over Defendant’s objection, Hall provided testimony that he took buccal swabs from

Defendant. The buccal swabs were used to create the reference samples that were tested against

the DNA samples taken from evidence. Hall’s testimony provided evidence that the reference

samples were taken from Defendant. Hall further testified that the DNA from the buccal swabs

matched the DNA from the cervical swab and Victim’s underpants. Without Hall’s testimony

the only testimony in evidence would have been that the laboratory found DNA on a cervical

swab and on Victim’s underwear that belonged to an unknown male. Hall’s testimony was

projected into the Courtroom via a television.

         At the conclusion of trial, the jury found Defendant guilty of Counts I and III, statutory

rape, and not guilty as to the remaining four counts. The trial court then sentenced Defendant,

who was previously found to be a prior and persistent offender, to two concurrent terms of

seven-years imprisonment, given a suspended execution of sentence, and placed Defendant on

probation for five years.



2
    The Family Medical Leave Act.

                                                  4
       Thereafter, Defendant filed a motion for new trial alleging that he was denied his right to

confrontation of witnesses in allowing witness Hall to testify via a video Zoom phone because

the confrontation right presumes that the witness will be present in the courtroom before the

defendant and the jury to allow the jury to determine witness credibility. Defendant further

alleged that Hall’s testimony was extremely prejudicial to Defendant because it was essential to

establish that DNA analysis had occurred which resulted in a finding of DNA that matched

Defendant on a swab of Victim’s cervix and underpants. A hearing was held on the motion. At

the hearing on the motion for new trial, the prosecutor informed the trial court that the State had

served a subpoena on Hall, prior to trial, but that it had been returned non-est. The trial court

subsequently denied the motion. This appeal follows.3

                                        Hearsay Testimony

       In Point I, Defendant argues the trial court plainly erred in not excluding Detective

Johnson’s testimony that Defendant’s DNA matched an unknown source found in Victim’s

sexual assault kit because the testimony was offered for the truth of the matter asserted and was

therefore inadmissible hearsay. Defendant contends that the testimony went beyond that

required to explain subsequent police conduct and was outcome determinative. We disagree.

       We typically review a trial court’s evidentiary rulings for an abuse of discretion but

determining whether a criminal defendant’s rights were violated under the Confrontation Clause

is a question of law that this Court reviews de novo. State v. Ivy, 531 S.W.3d 108, 120 (Mo.

App. E.D. 2017). The Confrontation Clause provides that “in all criminal prosecutions, the

accused shall enjoy the right ... to be confronted with the witnesses against him.” U.S. Const.

Amend. VI. The Confrontation Clause prohibits “admission of testimonial statements of a


3
 To avoid unnecessary repetition, additional facts relevant to each of Defendant’s points on
appeal will be set forth, as needed, in the discussion section below.

                                                  5
witness who did not appear at trial unless [the witness] was unavailable to testify, and the

defendant had had a prior opportunity for cross-examination.” State v. Kemp, 212 S.W.3d135,

147 (Mo. banc 2007) (citing Crawford v. Washington, 541 U.S. 36, 53-54 (2004)). “The

testimonial nature of a statement is what makes the declarant a ‘witness’ that the accused has a

right to confront.” Id. at 47-48.

       Here, Defendant concedes that he did not object to Detective Johnson’s testimony during

trial or include this claim in his motion for new trial. “For an allegation of error to be considered

preserved and to receive more than plain error review, it must be objected to during the

trial and presented to the trial court in a motion for new trial.” State v. Walter, 479 S.W.3d 118,

123 (Mo. banc 2016). Rule 30.20 authorizes us to review, in our discretion, “plain errors

affecting substantial rights. . . when the court finds that manifest injustice or miscarriage of

justice has resulted therefrom.” Under Rule 30.20, plain error review involves a two-step

process. State v. Flemons, 144 S.W.3d 877, 881 (Mo. App. W.D. 2004); State v. Dudley, 51
S.W.3d 44, 53 (Mo. App. W.D. 2001). First, we determine whether or not the claimed error

“facially establishes substantial grounds for believing that ‘manifest injustice or miscarriage of

justice has resulted[.]’” State v. Brown, 902 S.W.2d 278, 284 (Mo. banc 1995). We must

determine “whether, on the face of the claim, plain error has, in fact, occurred.” Dudley, 51
S.W.3d at 53. Errors are plain if they are evident, obvious, and clear. State v. Hawthorne, 74
S.W.3d 826, 829 (Mo. App. W.D. 2002). In the absence of such error, we should decline to

exercise our discretion to review the claimed error under Rule 30.20. If we find plain error on

the face of the claim, we may proceed, at our discretion, to the second step to consider whether

or not a miscarriage of justice or manifest injustice will occur if the error is left uncorrected.

Dudley, 51 S.W.3d at 53.



                                                   6
         “Hearsay statements, or out-of-court statements used to prove the truth of the matter

asserted, generally are inadmissible.” State v. Hartman, 488 S.W.3d 53, 57 (Mo. banc

2016). However, “otherwise inadmissible evidence can become admissible if its purpose is to

explain subsequent police conduct.” State v. Shockley, 410 S.W.3d 179, 194 (Mo. banc 2013);

State v. Loper, 609 S.W.3d 725, 738 (Mo. banc 2020) (officer’s testimony that unidentified

doctor told him victim’s wrist injury was not self-inflicted was admissible to demonstrate

subsequent police conduct). Statements explaining relevant background information and

continuity constitute subsequent police conduct. State v. Dunn. 817 S.W.241, 243 (Mo. banc

1991).

         Here, Detective Johnson’s testimony constituted subsequent police conduct and provided

background and continuity to the jury. At trial, Detective Johnson testified that after Victim

recanted her allegations against Defendant in February 2018, she canceled the “wanted” that had

been placed on Defendant after Victim’s initial allegations and that law enforcement were not

actively pursuing Defendant in the case at that point. The jury also heard testimony from Victim

and Mother that Victim had recanted her allegations in February. At the time Victim recanted

her allegations, Detective Johnson had not received any results from the rape kit. Detective

Johnson testified that after she received results in May 2018 that Defendant’s DNA matched the

source located in Victim’s sexual assault kit, she attempted unsuccessfully to contact Defendant

and ultimately brought charges against him. Defense counsel did not object to this line of

questioning. However, during an exchange at the bench about a different topic during Detective

Johnson’s testimony, defense counsel said that she had been letting “a lot of hearsay in with the

anticipation that the evidence would eventually come in through the next two witnesses and the

lab stuff.” Defense counsel asked that further hearsay be limited because the witness was



                                                  7
beginning to “testify to things that she has no personal knowledge.” The prosecutor responded

that Detective Johnson testified only “that she had received a match,” and that it was “not being

offered for the proof of the matter asserted but subsequent conduct, which was applying for a

warrant. The trial court then asked the prosecutor, “You do intend to bring a witness forward

who will, in fact, discuss it?” and the prosecutor responded, “Yes, I have DNA.”

       Defendant argues that Detective Johnson’s testimony went beyond what was necessary to

explain her subsequent conduct. “[W]hen such out-of-court statements go beyond what is

necessary to explain subsequent police conduct, they are hearsay, unless they qualify as non-

hearsay on another basis.” State v. Douglas, 131 S.W.3d 818, 824 (Mo. App. W.D. 2004). “If

an officer is permitted to narrate the details of an investigation in a way that unnecessarily puts

incriminating information about the defendant before the jury, the testimony violates the

defendant’s right to confrontation.” State v. Cole, 483 S.W.3d 470, 474 (Mo. App. E.D. 2016).

However, as the State correctly points out, in the instant case without Detective Johnson’s

testimony that DNA matching Defendant was found in Victim’s sexual assault kit, the jury

would be confused and would have to speculate about why Defendant was charged in a case that

police had not been actively pursuing for months following Victim’s recantation. Moreover, the

State here introduced other evidence to support the elements of the charged crime, including the

emergency room physician’s testimony. The State presented testimony from Victim that she had

sexual intercourse with Defendant during the charged periods. Additionally, the State called

three laboratory analysts who testified extensively to the processes they followed in collecting

DNA evidence from Victim’s sexual assault kit and in comparing the profile found in those

samples to Defendant’s known DNA standard. The State also admitted a laboratory report,




                                                  8
Exhibit 28, into evidence that identified Defendant as the source of DNA found in Victim’s

sexual assault kit.

        Because Detective Johnson’s testimony was necessary to provide background and

continuity to the course of her investigation and to explain her decision to seek charges against

Defendant despite Victim’s recantation, it was admissible to show subsequent police conduct and

not for the truth of the matter asserted. We find no error plain or otherwise. Point I is denied.

                              Sixth Amendment Confrontation Rights

        In Points II, III, and IV, Defendant raises three interrelated claims regarding the

admissibility of DNA evidence at trial. For ease of discussion, we address these points together

and out of order.

        In Point II, Defendant argues that the trial court plainly erred in admitting Exhibit 28, a

DNA laboratory report prepared by Hall, into evidence through the testimony of Kwiatkowski,

Hall’s supervisor. In Point III, Defendant argues that admission of Hall’s testimony via two-way

live video violated his right to confront witnesses against him and violated Section 561.031. In

Point IV, Defendant argues that the admission of Hall’s virtual testimony violated his rights to

confrontation and due process because Hall was “not unavailable” and had not previously been

subject to cross examination in the presence of Defendant. We first address the propriety of

Hall’s virtual testimony (Points IV and III), which in turn affects the admissibility of the report

he drafted (Point II).

        With respect to Point IV, the trial court did not abuse its discretion in admitting Hall’s

testimony via two-way live video over Defendant’s objection that the testimony violated his right

to confront the witnesses against him.




                                                  9
       Here, the constitutional challenge is based on the confrontation clause of the Sixth

Amendment of the United States Constitution and Article I, Sec. 18(a) of the Missouri

Constitution. There is some difference in the wording of the two constitutional provisions. The

federal provision grants the right “to be confronted with the witnesses against him.” Missouri’s

provision grants the right “to meet the witnesses against him face to face.” State v. Justus, 205
S.W.3d 872, 878 (Mo. banc 2006). Ultimately, “[t]he confrontation rights protected by the

Missouri Constitution are the same as those protected by the Sixth Amendment of the United

States Constitution.” Id.

       In Coy v. Iowa, 487 U.S. 1012 (1988), the United States Supreme Court, in addressing

the confrontation clause of the Sixth Amendment, stated that it guarantees “the defendant a face-

to-face meeting with witnesses appearing before the trier of fact.” Id. at 1016. Decisions on the

issue of what constitutes denial of face-to-face confrontation generally hold that significant

obstruction of the defendant’s view of the witness constitutes a violation. The Coy Court

found, for example, the use of a screen between a child victim and the defendant, “was

specifically designed to enable the complaining witnesses to avoid viewing appellant as they

gave their testimony, and the record indicates that it was successful in this objective.” Id. at

1020. This procedure was held to violate the defendant’s right to face-to-face confrontation. Id.

The Supreme Court allowed that “rights conferred by the Confrontation Clause are not absolute,

and may give way to other important interests,” but did not decide whether any exceptions

existed to the physical “face-to-face” confrontation right articulated by the Court. Id. at 1020-21.

If such exceptions existed, however, the Court reasoned that they must “surely be allowed only

when necessary to further an important public policy,” and would need to be shown by




                                                 10
“individualized findings that these particular witnesses needed special protection,” not just a

“generalized” policy of protecting children from trauma. Id. at 1021.

       In Maryland v. Craig, 497 U.S. 836 (1990), the Supreme Court revisited the topic of

“face-to-face confrontation” and upheld a state procedure allowing one-way closed circuit

television testimony by a child abuse victim outside the defendant’s physical presence. It upheld

the procedure because the statutory procedure preserved all elements of the confrontation right

except physical presence, specifically: the child witness must be competent to testify and must

testify under oath; the defendant retains full opportunity for contemporaneous cross-examination;

and the judge, jury, and defendant are able to view (albeit by video monitor) the demeanor (and

body) of the witness as he or she testifies. Id. at 846. The Court explained that, while “face-to-

face confrontation” is at the core of the Confrontation Clause, “it is not the sine qua non” of that

right. Id. The Court recognized that the “‘the Confrontation Clause reflects a preference for

face-to-face confrontation at trial,’” one that “‘must occasionally give way to considerations of

public policy and the necessities of the case[.]’” Id. at 849. In other words, in order to utilize

such a procedure there must be a finding of necessity. Id. at 850. The Court thus concluded that

“use of the one-way closed circuit television procedure, where necessary to further an important

state interest, does not impinge upon the truth-seeking or symbolic purposes of the Confrontation

Clause” and that necessity in Craig was the protection of the welfare of the child. Id. at 852-53.

The Supreme Court found the Maryland statute required that level of emotional trauma by its

requirement that the child witness will suffer “serious emotional distress such that the child

cannot reasonably communicate.” Id. at 856. The holding in Craig can therefore be summarized

as follows: although the Confrontation Clause contemplates, and usually requires, face-to-face

confrontation, there are circumstances in which something less than physical confrontation will



                                                 11
satisfy the constitutional requirement, such as when it is necessary to prevent additional trauma

to a child victim of sexual abuse.

       Before either Coy or Craig were decided, the Missouri Supreme Court held in Kansas

City v. McCoy, 525 S.W.2d 336 (Mo. banc 1975), that an expert witness’s testimony via two-

way video during a proceeding in which the defendant was charged with violating a municipal

ordinance did not violate the Confrontation Clause. Id. at 337, 339. Like Craig, McCoy

suggests that the Missouri Supreme Court recognized that virtual testimony preserved many of

the “elements” of the confrontation right. Id. at 339. However, the Court emphasized that the

case was about a municipal-ordinance violation, which was civil in nature, and that the

procedures ensured the reliability of the testimony. Id. The instant case is distinguishable

because it involves a felony, not a municipal-ordinance violation, and it was decided before

Craig, so the McCoy court did not have the opportunity to address the necessity-finding

requirement.

       As to the question of “unavailability,” Missouri courts have found that “unavailability”

for purpose of admitting witness’ deposition is not limited to situations where witness is absent

from courtroom, such as where witness is deceased, or beyond range of subpoena, or cannot be

found; it also includes circumstances where witness is, or could be, present in courtroom but, for

some legitimate reason, testimony is unavailable, such as where witness claims privilege against

self-incrimination, or could not testify by reason of loss of memory. State v. Naucke, 829
S.W.2d 445, 450-51 (Mo. banc 1992). Here, the trial court’s conclusion that FMLA made Hall

unavailable as a witness, when considered in light of Missouri’s cases as to the meaning of

“unavailability,” convinces us that the trial court’s finding meets the requirements of Craig. Id.




                                                12
at 450; see also Sutter v. Easterly, 354 Mo. 282, 189 S.W.2d 284, 289 (1945) (a witness is

unavailable “whenever the testimony of the witness is unavailable as a practical proposition”).

       As to the question of “necessity,” the case law diverges as to whether two-way video is

treated differently than one-way video. Without controlling precedent on this issue, by either the

United States or Missouri Supreme Courts, we consider case law from other jurisdictions for

guidance.

       A majority of courts have extended the holding in Craig to procedures involving two-way

video feed and require a showing that the procedure is necessary to further an important public

policy and that the reliability of the testimony is otherwise assured. See United States v. Yates,

438 F.3d 1307, 1314 (11th Cir. 2006); United States v. Bordeaux, 400 F.3d 548, 554 (8th Cir.

2005); State v. Rogerson, 855 N.W.2d 495, 506 (Iowa 2014); United States v. Cotto-Flores, 970
F.3d 17, 25 (1st Cir. 2020); United States v. Carter, 907 F.3d 1199, 1206 (9th Cir. 2018); United

States v. Abu Ali, 528 F.3d 210, 240 (4th Cir. 2008); Haggard v. State, 612 S.W.3d 318 (Tex.

Crim. App. 2020); State v. Thomas, 376 P.3d 184, 194 (N.M. 2016); State v. Stock, 256 P.3d
899, 904 (Mont. 2011); Bush v. State, 193 P.3d 203, 215 (Wyo. 2008); Harrell v. State, 709 So.
2d 1364, 1369 (Fla. 1998).

       Other courts recognize that two-way video is materially different than one-way video

because it permits the witness and the defendant to see each other as the witness testifies. In

United States v. Gigante, 166 F.3d 75 (2d Cir. 1999), for example, the Court held that, “upon a

finding of exceptional circumstances, ... a trial court may allow a witness to testify via two-way

closed-circuit television when this furthers the interest of justice.” Id. at 80. The Court held that

a two-way video system “preserved the face-to-face confrontation” because the witness testified

under oath, was subject to cross-examination, the fact-finder could observe the witness’s



                                                 13
demeanor, and the witness gave his testimony “under the eye of [the defendant] himself.” Id.

The Court found that the use of two-way videoconference technology was consistent with the

Confrontation Clause and concluded that:

       two-way closed-circuit presentation of [the witness’s] testimony afforded greater
       protection of Gigante’s confrontation rights than would have been provided by
       a Rule 15 deposition [that was later introduced at trial]. It forced [the witness] to
       testify before the jury, and allowed them to judge his credibility through his
       demeanor and comportment; under Rule 15 practice, the bare transcript of [the
       witness’s] deposition could have been admitted, which would have precluded any
       visual assessment of his demeanor. Closed-circuit testimony also allowed
       Gigante’s attorney to weigh the impact of [the witness’s] direct testimony on the
       jury as he crafted a cross-examination. Id. at 82.

       Courts citing Gigante note that two-way video is “more protective” of confrontation

rights than the one-way video procedure used in Craig. See U.S. v. Abu Ali, 528 F.3d 210, 242

(4th Cir. 2008) (finding no Confrontation Clause violation under the Craig analysis, but noting

that the “two-way link” used in that case “meant that the witnesses were able to view the

defendant as they testified, a protection not present in Craig”); People v. Beltran, 110 A.D.3d
153, 162 (N.Y. App. Div. 2013) (finding that the standards enunciated in Craig were met and

further finding that the use of the “two-way closed circuit television” allowed the witness and the

defendant to see each other during the witness’s testimony, unlike in Craig); People v. Wrotten,

923 N.E.2d 1099, 1102 (N.Y. 2009) (court “assum[ed] without deciding that two-way video does

not always satisfy the Confrontation Clause’s ‘face-to-face meeting’ requirement” citing the

Craig necessity standard, but cross referenced Gigante as holding that the use of “two-way video

‘preserved the face-to-face confrontation’”).

       Following the reasoning in Gigante, we too conclude that the two-way live testimony in

this case “preserved the face-to-face confrontation” element of the Sixth Amendment.

Therefore, because Hall was “unavailable” and the live, two-way video procedure used by the



                                                14
trial court preserved all of the elements of Defendant’s confrontation rights, the trial court did not

abuse its discretion nor was there manifest injustice in admitting his virtual testimony.

        With respect to Point III, any alleged violation of Section 561.031 did not constitute a

manifest injustice because, as we determined above, Defendant’s confrontation rights were

adequately protected by the live two-way video procedure.

        Defendant argues that admission of Hall’s testimony violated “rights of confrontation and

due process” extended to him by Section 561.031 and requests plain error review, as he did not

raise a specific objection at trial regarding the applicability of the statute.

        Section 561.031 provides in pertinent part that

        1.…[W]hen the physical appearance in person in court is required of any person,
        such personal appearance may be made by means of two-way audio-visual
        communication, including but not limited to closed circuit television or
        computerized video conferencing; provided that such audio-visual communication
        facilities provide two-way audio-visual communication between the court and the
        person:
        (1) First appearance before an associate circuit judge on a criminal complaint;
        (2) Waiver of preliminary hearing and preliminary hearing with consent of the
        defendant;
        (3) Arraignment on an information or indictment where a plea of not guilty is
        entered;
        (4) Arraignment on an information or indictment where a plea of guilty is entered
        upon waiver of any right such person might have to be physically present;
        (5) Any pretrial or posttrial criminal proceeding not allowing the cross-
        examination of witnesses;
        (6) Sentencing after conviction at trial upon waiver of any right such person might
        have to be physically present;
        (7) Sentencing after entry of a plea of guilty;
        (8) Any civil proceeding other than trial by jury;
        (9) Any civil or criminal proceeding which is not required to be a matter of
        record; and
        (10) Any civil or criminal proceeding by the consent of the parties.
        2. This section shall not prohibit other appearances via closed circuit television
        upon waiver of any right such person held in custody or confinement might have
        to be physically present.
        3. Nothing contained in this section shall be construed as establishing a right for
        any person held in custody to appear on television or as requiring that any



                                                   15
       governmental entity or place of custody or confinement provide a two-way audio-
       visual communication system. Section 561.031.

       Even assuming, without deciding, that the procedural requirements of Section 561.031

were not met here, the use of two-way video for Hall’s testimony adequately protected

Defendant’s confrontation rights. Hall was placed under oath, he was subjected to full cross-

examination by defense counsel, the jury was able to assess Hall’s demeanor as he testified, and

Hall and Defendant were able to see each other through the two-way video. Consistent with

Gigante and Craig, the live two-way video procedure preserved all of the elements of

confrontation and Defendant has not shown that his constitutional rights were violated. Having

determined that the two-way video procedure used for Hall’s testimony adequately preserved

Defendant’s right to confrontation under the Sixth Amendment, noncompliance with Section

561.031 did not result in a manifest injustice, as it did not deprive him of his constitutional

rights. See Guinan v. State, 769 S.W.2d 427, 431 (Mo. banc 1989) (Use of two-way closed

circuit television in postconviction hearing did not deny defendant his right to fair trial under

Section 561.031; defendant was able to confer privately with counsel, cameras used provided

clear picture of witnesses, examiners and others present during proceedings, and clearly and

effectively conveyed both text and content of testimony and demeanor of persons testifying).

       Finally, with respect to Point II, the trial court did not plainly err in admitting Exhibit 28

into evidence through the testimony of Kwiatkowski.

       The Sixth Amendment bars the admission in criminal cases of testimonial out-of-court

statements where the declarant does not testify, except in cases where the declarant is

unavailable and the accused has had a prior opportunity to cross-examine the witness. Crawford,
541 U.S. at 53-54. The Missouri Supreme Court determined in State v. March, 216 S.W.3d 663

(Mo. banc 2007) that, if a laboratory report prepared for the sole purpose of prosecution is


                                                 16
admitted into evidence, a defendant’s rights under the Confrontation Clause are violated unless

the author is subject to cross-examination at trial or is unavailable and the accused had a prior

opportunity to cross-examine. State v. March, 216 S.W.3d 663, 667 (Mo. banc 2007).4

However, if an expert other than the author of the report testifies to his or her own opinion

derived from the factual matters contained in the report, the Confrontation Clause is not violated.

State v. Ivy, 531 S.W.3d 108, 121-22 (Mo. App. E.D. 2017); State v. Sauerbry, 447 S.W.3d 780,

785 (Mo. App. W.D. 2014); State v. Fulton, 353 S.W.3d 451, 455 (Mo. App. W.D. 2011).

       Here, Exhibit 28 was admitted for limited purposes and the DNA Section Supervisor,

Kwiatkowski, testified that she did her own analysis on the raw data and drew her own

conclusions. At trial, the following exchange occurred concerning the DNA evidence submitted

by the State:

               Q. [By Prosecutor:] Ms. Kwiatkowski, we were talking about the DNA
       analysis that was completed in this case. And, again, just to kind of refresh the
       jurors, will you please explain your involvement in the comparison in this case?
               A. So I received all the raw data from DNA analyst Erik Hall. I performed
       my own analysis on it and then I compared my results to his results to make sure
       that we agree, and then I also did things like make sure there were no typos in the
       report.
               Q. And in performing your review and the analysis that was done by Erik
       Hall, did the lab receive the buccal swab as a reference standard of [Victim] that
       was collected by Detective Julie Johnson?
               A. Yes.
               [Defense Counsel]: May I approach, Your Honor?
               THE COURT: You may.
               Q. [By Prosecutor:] All right. I’m handing you what’s been marked as
       State’s Exhibit 20. And what is that?
               A. These are the buccal swabs of [Victim].
               Q. And you were testifying earlier about the little balls that are in there.
       Can you explain again what that is?
4
  Similar to March, Defendant also cites to Bullcoming v. New Mexico, 564 U.S. 647, 663
(2011) (report of analyst who certified defendant’s blood-alcohol content for purpose of
prosecution on driving while intoxicated charge was testimonial) and Melendez-Diaz v.
Massachusetts, 557 U.S. 305, 312 (2009) (evidence affidavits reporting the results of forensic
analysis which showed that material seized by the police and connected to the defendant was
cocaine were testimonial).

                                                 17
               A. They are called molecular CyDs. They keep any moisture from
       collecting in the bag and that maintains the DNA.
               Q. And is that sample in substantially the same condition as it would be
       stored in the lab?
               A. Yes, it is.
               [Prosecutor]: The State moves to admit Exhibit 20 into evidence.
               [Defense Counsel]: No objection to 20.
               THE COURT: It will be admitted.
               Q. [By Prosecutor:] And you testified that you completed a report in this
       case; is that correct?
               A. I didn’t complete the report. I approved his report.
               Q. And so you signed off on that report?
               A. Yes, I did.
               Q. And as well as the conclusions that you compared to your own
       conclusions?
               A. Correct.
               Q. Are the conclusions contained in that report consistent with your own
       conclusions –
               A. Yes, they are.
               Q. -- and analysis? Thank you. All right. I’m handing you what’s been
       marked as State’s Exhibit 28. Do you recognize that?
               A. I do.
               Q. And what is it?
               A. This is the report that Erik Hall wrote and that I reviewed.
               Q. And is this report a fair and accurate copy of the report containing your
       conclusions in this case?
               A. Yes, it is.
               [Prosecutor]: Move to admit State’s Exhibit 28, Your Honor.
               [Defense Counsel]: Same objection as we discussed at sidebar, Judge, as
       to foundation.
               THE COURT: All right. It will be admitted.
               [Defense Counsel]: And if I can just expand on that a little bit. Objection
       as to foundation and right to confrontation under the Sixth Amendment of the
       United States Constitution.
               THE COURT: All right.
               [Defense Counsel]: Thank you.
               THE COURT: It will be admitted pursuant to the limitations we also
       described.
               [Prosecutor]: Thank you, Your Honor.

Here, the trial court admitted the report during Kwiatkowski’s testimony “pursuant to the

limitations” that were discussed off the record. The next day, trial court clarified that Exhibit 28

had been “admitted with the limitations that it could be used by the State, but not offered for the



                                                 18
jury to view. Portions could be used by the State.” The prosecutor stated her understanding that

the report was “offered and then the publication or use to the jury would depend on the testimony

offered by the State today.” The trial court agreed, “Based upon testimony today, portions of it

upon request could be published to the jury, but we have not yet discussed the entire report. So

there is still limitations on it,” and the trial court said they would take it up after Hall’s

anticipated Zoom testimony offered that day.

        Even assuming that Exhibit 28 was a testimonial report, the trial court did not plainly err

in admitting it into evidence because the author, Hall, testified at trial. Crawford, 541 U.S. at 53-

54. Hall testified via Zoom about his involvement in the case, including getting a buccal swab

from Defendant and performing the DNA analysis, and he testified about the conclusions he

made from that analysis. Further, defense counsel had full opportunity to cross-examine Hall

about the conclusions in his report. Even if the admission of Exhibit 28 through Kwiatkowski’s

testimony was somehow improper because she did not prepare the report, Defendant did not

suffer a manifest injustice from any limited admission of the report through Kwiatkowski, as

Hall did eventually testify, thereby ensuring that Defendant had the opportunity to cross-examine

the report’s author.

        In conclusion, the trial court’s decision to admit Hall’s testimony via live two-way video

conference was not an abuse of discretion and did not violate Defendant’s rights under the

Confrontation Clause. By extension, the admission of Hall’s report (Exhibit 28) was not plainly

erroneous, and any alleged failure to comply with Section 561.031’s procedural requirements

was neither plain error nor a manifest injustice. Points II, III, and IV are denied.

                                       Prosecutorial Misconduct




                                                   19
         In Point V, Defendant argues that the trial court plainly erred” in failing to sua sponte

declare a mistrial due to “prosecutorial misconduct.” Specifically, Defendant contends that the

prosecutor failed to preserve Hall’s testimony by deposition through Rules 25.14 and 25.16, and

thereby “set into motion a slew of cascading constitutional violations” that substantially

prejudiced him. We disagree.

         “In situations involving prosecutorial misconduct, the test is the fairness of the trial, not

the culpability of the prosecutor.” State v. Forrest, 183 S.W.3d 218, 227 (Mo. banc 2006).

“Where prosecutorial misconduct is alleged, the erroneous action must rise to the level of

‘substantial prejudice’ in order to justify reversal.” Id. (quoting State v. Peterson, 833 S.W.2d
395, 398 (Mo. App. S.D. 1992)). “The test for ‘substantial prejudice’ is whether the misconduct

substantially swayed the judgment.” Id. (quoting Peterson, 833 S.W.2d at 398). “Misconduct

means transgression, dereliction, unlawful, or wrongful behavior, or impropriety that is willful in

nature.” In re Conard, 944 S.W.2d 191, 201 (Mo. banc 1997); In re Baber, 847 S.W.2d 800, 806

(Mo. banc 1993) (defining misconduct in the context of judicial discipline proceedings by

reference to Black’s Law Dictionary). “Willful” is defined as “proceeding from a conscious

motion of the will; ... deliberate. Intending the result which actually comes to pass; ...

intentional, purposeful; ... done with evil intent, or with bad motive or purpose, or with

indifference to the natural consequences, unlawful....” Black’s Law Dictionary 1599 (7th ed.

1999).

         Here, Defendant fails to show that the prosecutor’s alleged errors constituted a “willful”

transgression, dereliction, or impropriety, or that it constituted unlawful or wrongful behavior.

         Defendant first complains that the State made no attempt to document its subpoena of

Hall, or of the subpoena’s return. The State did not attempt to follow Rule 25.14 and preserve



                                                   20
Hall’s testimony in advance, prior to his paternity leave, nor did it attempt to follow Rule 25.16

to determine if such deposition offered by the State was admissible at trial. Finally, Defendant

argues that the State did not seek Defendant’s consent to stipulate to the DNA results, or to

taking Hall’s testimony via Zoom. But the record shows that the prosecutor believed

Kwiatkowski, Hall’s supervisor, who had been able to testify to the same facts subject to

Defendant’s objections in prior cases could testify to the DNA evidence in the present case, and

elected to call her rather than seek a deposition of Hall or a continuance to secure his presence at

trial.

         Defendant next alleges that the prosecutor elicited “inadmissible hearsay” from Detective

Johnson about Defendant’s DNA. As discussed earlier, the prosecutor’s questions to Detective

Johnson were to show subsequent police conduct, and were admissible for that purpose.

Moreover, the record shows that the prosecutor secured witnesses who testified to the underlying

DNA and therefore there is no evidence that the prosecutor was attempting to introduce

inadmissible hearsay.

         Defendant next argues that the State attempted “to get around the fact” that Hall “was not

unavailable” by introducing his DNA report through Kwiatkowski. As discussed earlier,

however, the record shows the State intended to call Hall as witness and to present his testimony

at trial. However, the prosecutor believed that Hall was unavailable to testify in person under his

employer’s FMLA leave policy, and believed Kwiatkowski could testify to the report as Hall’s

supervisor. Again, even if mistaken, there is no evidence the prosecutor’s actions were a willful

or intentional transgression or impropriety.

         Finally, Defendant complains that Hall’s testimony by Zoom violated his due process and

confrontation rights. We have already found that the use of Hall’s virtual testimony in this case



                                                 21
did not violate Defendant’s constitutional rights, but even if it did, there is no indication that the

State knowingly sought to do so. Rather, the record shows that the prosecutor attempted to call

Kwiatkowski to testify rather than seeking a continuance to secure Hall’s testimony because

Defendant had invoked his right to a speedy trial, and the prosecutor reasonably believed it

would be impractical to create any further delays. Therefore, this challenged action does not

constitute misconduct.

       Defendant finally attempts to aggregate all of these alleged errors to argue that they

amounted to “misconduct” that resulted to substantial prejudice to him. As previously discussed,

however, there was no prosecutorial misconduct in any of the prosecutor’s challenged actions;

therefore, together they did not amount to misconduct either. See State v. Cook, 5 S.W.3d 572,

578 (Mo. App. W.D. 1999) (rejecting complaints of “prosecutorial misconduct” where defendant

attempted to bundle the averred errors into an argument that, cumulatively, amounted to

prosecutorial misconduct). Nor were the prosecutor’s actions intentional misrepresentations.

See State v. Hammonds, 651 S.W.2d 537, 539 (Mo. App. E.D. 1983) (prosecutor’s statement to

the jury that a witness in the court room did not testify for fear of perjury was an intentional

misrepresentation and constituted plain error where prosecutor had precluded witness’ testimony

on the basis of late disclosure). We find no error plain or otherwise. Point V is denied.

       We would affirm the Judgment of the trial court, but because the use of two-way video

testimony in a criminal trial raises important questions of general interest in the State of

Missouri, we transfer the case to the Supreme Court of Missouri pursuant to Rule 83.02.




                                                  22
                                          Conclusion

       For the foregoing reasons, the case is ordered transferred to the Missouri Supreme Court.



                                                   ____________________________
                                                     Mary K. Hoff, Chief Judge

Sherri B. Sullivan, Judge and Angela T. Quigless, Judge: Concur




                                              23